Name: Commission Regulation (EC) NoÃ 107/2007 of 5 February 2007 determining the extent to which applications for import rights lodged for the 2007 quota year for the import of live bovine animals of a weight exceeding 160 kg and originating in Switzerland, provided for in Regulation (EC) NoÃ 2172/2005, may be accepted
 Type: Regulation
 Subject Matter: agricultural activity;  trade policy;  Europe;  means of agricultural production;  tariff policy
 Date Published: nan

 6.2.2007 EN Official Journal of the European Union L 31/3 COMMISSION REGULATION (EC) No 107/2007 of 5 February 2007 determining the extent to which applications for import rights lodged for the 2007 quota year for the import of live bovine animals of a weight exceeding 160 kg and originating in Switzerland, provided for in Regulation (EC) No 2172/2005, may be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal (1), Having regard to Commission Regulation (EC) No 2172/2005 of 23 December 2005 laying down detailed rules for the application of an import tariff quota for live bovine animals of a weight exceeding 160 kg and originating in Switzerland provided for in the Agreement between the European Community and the Swiss Confederation on trade in agricultural products (2), and in particular Article 4(1) thereof, Whereas: (1) Article 1(1) of Regulation (EC) No 2172/2005 sets the duty-free annual tariff quota for which Community importers may lodge an application for import rights in accordance with Article 3 of that Regulation at 4 600 head of cattle. (2) The quantities of import rights applied for are such that the applications may be accepted in full, HAS ADOPTED THIS REGULATION: Article 1 Each application for import rights lodged in accordance with Article 3(3) of Regulation (EC) No 2172/2005 for the quota period from 1 January to 31 December 2007 shall be accepted at a rate of 100 % of the import rights applied for. Article 2 This Regulation shall enter into force on 6 February 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 February 2007. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 160, 26.6.1999, p. 21. Regulation as last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (2) OJ L 346, 29.12.2005, p. 10. Regulation as amended by Regulation (EC) No 1869/2006 (OJ L 358, 16.12.2006, p. 49).